t c no united_states tax_court new jersey council of teaching hospitals petitioner v commissioner of internal revenue respondent docket no filed date p is a tax-exempt charitable_organization described in sec_501 whose exempt purposes include promoting health care and medical education during its calendar tax years p contracted with third-party vendors v1 and v2 to provide its mem- bers hospitals and a medical school access to debt-collection serv- ices and group purchasing programs p received fees from v1 and v2 in exchange for administering these programs and promoting the pro- grams to its members on its forms return of organization exempt from in- come tax p treated all of these receipts as substantially related to the conduct of its tax-exempt purposes see sec_513 and thus as exempt from federal_income_tax the irs selected p’s re- turns for examination and determined that the fees it received from v1 and v2 constituted unrelated_business_taxable_income ubti subject_to unrelated_business_income_tax ubit under sec_511 and sec_512 held the fees p received from v1 represented payments for services not for_the_use_of intangible_property and thus did not constitute royalties within the meaning of sec_512 held further the business activities that gave rise to the fees p received from v1 and v2 were not carried on primarily for the convenience of its members within the meaning of sec_513 held further given the inapplicability of the exclusions in sec_512 and sec_513 the fees p received from v1 and v2 were subject_to ubit because they were derived from an unre- lated trade_or_business that p regularly carried on t j sullivan and joseph a rillotta for petitioner joan casali and mark l hulse for respondent opinion lauber judge with respect to petitioner’s calendar tax years and the internal_revenue_service irs or respondent deter- mined deficiencies in unrelated_business_income_tax ubit under sec_511 as follows 1all statutory references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar year deficiency dollar_figure big_number big_number big_number although petitioner is exempt from federal_income_tax under sec_501 and c it is subject_to tax on its unrelated_business_taxable_income ubti see sec_511 sec_512 the question presented is whether fees petitioner received under certain contracts with third parties are excluded from ubti as royalties under sec_512 or as amounts received in a trade_or_business carried on primarily for the convenience of its members under sec_513 we conclude that neither of these exclusions applies and hence that the fees petitioner received are subject_to ubit background the parties submitted this case for decision without trial under rule the stipulation of facts and the attached exhibits are incorporated by this refer- ence petitioner had its principal_place_of_business in new jersey when it filed its petition petitioner was incorporated in as university health systems of new jersey inc in date it changed its name to new jersey council of teaching hospitals since its incorporation petitioner has been a membership or- ganization whose members consist primarily of teaching hospitals operating in new jersey at all relevant times petitioner’s board_of trustees has consisted of petitioner’s president and the chief_executive_officer ceo of each of its members in date the irs issued petitioner a determination_letter recogniz- ing it as exempt from federal_income_tax under sec_501 and c the irs classified petitioner as a public charity rather than a private_foundation by virtue of its status as a supporting_organization ie an entity organized and operated ex- clusively for the benefit of to perform the functions of or to carry out the pur- poses of one or more public_charities sec_509 the entities petitioner supports are its members all of which are tax-exempt organizations as specified in sec_509 or in its application_for tax exemption petitioner stated that its charitable ob- jectives like those of its supported organizations are to further undergraduate and graduate medical education to coordinate such education with the clinical pro- grams available in its affiliated hospitals and to help provide innovative and cost efficient health care delivery systems in new jersey on its forms return of organization exempt from income_tax for petitioner defined its ex- empt purposes to include promoting health care medical education and techno- logy by studying and improving graduate medical education and articulat ing a vision of a superior healthcare system for all new jerseyans petitioner incurred the following expenses in advancing these goals year expenses dollar_figure big_number big_number big_number during petitioner’s members consisted of to teaching hospi- tals one nonteaching hospital and one medical school each member paid annual dues the dues for major teaching hospitals were generally set at dollar_figure per year other members paid annual dues between dollar_figure and dollar_figure during the tax years at issue petitioner received dues from its members as follows year dues dollar_figure big_number big_number big_number besides dues income petitioner received fees under contracts with third par- ties petitioner’s business model was to offer various programs and services to its members if its members patronized or contracted with the third parties who supplied these programs and services the third parties would make payments to petitioner based on the revenues thus derived the third-party programs and services petitioner offered to its members dur- ing included credit cards internet services research and polling equip- ment maintenance transportation services debt collection and group purchasing arrangements the revenues at issue in this case were derived from agreements with two third parties osi collection services inc osi which provided debt- collection services and greater new york hospital association gnyha which provided directly or through affiliates group purchasing programs a osi agreement osi was formerly known as payco-general american credits inc payco in date petitioner and payco executed a contract captioned service agree- ment that was renewed periodically through the tax years at issue this agree- ment recites that petitioner had been appointed purchasing agent by certain of it sec_2during osi was a subsidiary of outsourcing solutions inc for convenience we will refer to osi and its parent collectively as osi 3petitioner also appears to have derived fees during from third parties that supplied its members with transportation services and research and polling services the aggregate amounts of these fees were dollar_figure in dollar_figure in dollar_figure in and dollar_figure in the notice_of_deficiency did not include these amounts in petitioner’s ubti members and that petitioner desire d to recommend the services of payco to its members under the conditions stated in the agreement for its part payco agreed to provide petitioner’s current and future members in exchange for specified fees a full range of collection services for primary accounts secondary accounts and accounts subject_to litigation article of the agreement captioned purpose states that petitioner here- by endorses payco as a collection agency and shall advise its members that payco is one of petitioner’s selected vendors article which sets forth petitioner’s rights and responsibilities provides that petitioner shall endorse payco as a collection agency and shall advise its members that payco is one of petitioner’s selected vendors to provide collection agency services neither these nor any other provisions of the agreement license payco to use peti- tioner’s intangible_property or obligate petitioner to make intangible_property available to payco nowhere in the agreement is there any reference to tangible or intangible_property owned by petitioner to fulfill its obligations under the osi agreement petitioner listed osi in the member services section of its website this listing included osi’s logo a hot link to osi’s website and a paragraph-long description of osi’s offerings during several board meetings petitioner’s president encouraged the ceos of its member hospitals to hire osi to perform their debt collection services represent- ing that osi’s fees were important to petitioner’s financial stability petitioner provided osi with a list of its member hospitals but that list was already publicly available on petitioner’s website along with the names and phone numbers of the hospitals’ ceos and chief financial officers in article of the agreement captioned payco’s rights and responsibili- ties payco agreed to pay petitioner for its services as group purchasing organi- zation a fee equal to three percent of the amount collected on petition- er’s members’ accounts placed with payco additionally in consideration for the coordination and liaison services to be provided by petitioner in its ca- pacity as group purchasing agent payco agreed to pay petitioner a distinct fee pursuant to a separate agreement previously executed during the tax years at issue osi as successor to payco paid petitioner aggregate fees as follows year fees total dollar_figure big_number big_number big_number big_number during three of petitioner’s nine dues-paying members participated in the osi program during three of petitioner’s ten dues-paying members par- ticipated in the osi program during three of petitioner’ sec_11 dues-paying members participated in the osi program during four of petitioner’s ten dues-paying members participated in the osi program members who chose not to participate in the osi program were free to contract with other debt-collection service providers petitioner did not track or assess and cannot now quantify the extent to which its members saved money as a result of discounts or favorable pri- ces offered by osi b gnyha agreement in health alliance inc a for-profit affiliate of petitioner entered into a management agreement with gnyha under this agreement health alliance was paid a share of the fees that gnyha received as a result of enrollment by pe- titioner’s members in certain group purchasing programs this agreement applied only with respect to hospitals that did not have contracts with gnyha before be- coming members of petitioner the agreement had an initial term of two years but was extended periodically through the tax years at issue health alliance subsequently assigned to petitioner all of its rights and obli- gations under the gnyha agreement health alliance filed its final federal in- 4certain activities under this agreement were performed by affiliates of gnyha including gnyha services inc and gnyha ventures inc for con- venience we will refer to these entities collectively as gnyha come tax_return for its tax_year and apparently became dormant sometime the following year thus during the tax years at issue all fee payments under the gnyha agreement were received by petitioner during gnyha offered hospitals in new york new jersey and connecticut the opportunity to select purchasing agreements from two port- folios its own regional portfolio and a national portfolio offered in conjunc- tion with premier inc a national healthcare group purchasing organization the products and services that hospitals might purchase in this way included medical and surgical supplies pharmaceuticals imaging and cardiology products nutrition services operating room instruments and various types of capital equipment if a hospital enrolled in either program it was able to purchase products and services from vendors at discounted prices that gnyha and premier had negotiated with those vendors under the agreement petitioner received sales-related administrative fees for promoting gnyha’s group purchasing programs to its members and for helping to administer those programs eg by distributing application forms and instructions petitioner listed gnyha in the member services section of its website this listing included a description of gnyha’s offerings a hot link to its website and the name and telephone number of a gnyha contact person the fees petitioner received from gnyha were labeled commissions in petitioner’s financial statements these commissions were calculated as a percent- age of the fees that vendors paid gnyha and or premier with respect to pur- chases by petitioner’s members who chose to participate in the group purchasing programs during the tax years at issue gnyha paid petitioner fees as follows year total fees dollar_figure big_number big_number big_number big_number during three of petitioner’s nine hospital members participated in a gnyha group purchasing program during six of petitioner’s ten hospital members participated in a gnyha group purchasing program during six of petitioner’ sec_11 hospital members participated in a gnyha group purchasing program during seven of petitioner’s ten hospital members participated in a gnyha group purchasing program members who chose not to enroll with gnyha were free to enter into group purchasing agreements with premier direct- ly or to participate in arrangements offered by other providers such as the volun- tary hospitals of america during a hospital was not required to belong to an association such as petitioner in order to participate in gnyha’s group purchasing programs hospitals received essentially the same vendor discounts regardless of whether they joined individually or through an association however whereas gnyha paid fees to petitioner when its members enrolled through it gnyha did not pay fees to hospitals that enrolled individually and would not have paid fees to peti- tioner’s members had they done so petitioner did not track or assess and cannot now quantify the extent to which its members saved money in absolute terms or in comparison with other group purchasing programs available to them as a result of discounts made available through gnyha c irs examination petitioner timely filed form_990 for each year at issue on these returns it treated all of its receipts as substantially related to the conduct of its tax-exempt purposes see sec_513 and thus as exempt from federal_income_tax it did not include with any of these returns form 990-t exempt_organization business in- come tax_return following an examination of these returns the irs sent petitioner a timely notice_of_deficiency determining that the fees it had received from osi and gnyha constituted ubti subject_to tax under sec_511 and sec_512 the irs determined that petitioner had marketed and administered the gnyha program and that this activity was not substantially related to its educational pur- poses the irs likewise concluded that the fees received from osi were subject_to ubit concluding that a charity’s need for revenues to accomplish its charit- able mission does not make a questioned activity related to its exempt purposes in reaching these conclusions the irs rejected petitioner’s reliance on sec_513 which provides that an unrelated_trade_or_business does not in- clude an activity which is carried on by the organization primarily for the convenience of its members according to the irs petitioner’s efforts to secure economic benefit s due to bulk marketing did not constitute an activity under- taken primarily for its members’ convenience the irs likewise rejected petition- er’s reliance on sec_512 which excludes royalties from ubit in the irs’ view osi and gnyha were paying fees to petitioner not for use of its in- tangible_property but for its services in endorsing marketing and administering those programs petitioner timely petitioned this court for redetermination of the deficien- cies set forth in the notice see supra p by order dated date we granted the parties’ motion to submit the case under rule for decision without trial discussion a burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not con- tend that the burden_of_proof should shift to respondent under sec_7491 in any event because only legal issues remain the burden_of_proof is irrelevant see eg 115_tc_523 b governing statutory structure congress enacted the ubit regime in prompted in part by a universi- ty’s acquisition of a macaroni company see note the macaroni monopoly the developing concept of unrelated_business_income of exempt organiza- tions harv l rev the goal of these provisions was to level the playing field between for-profit companies and tax-exempt entities that engage in business activities otherwise charitable and educational organizations could leverage their tax-exempt status to gain an unfair competitive advantage over businesses required to pay the corporate_income_tax see 475_us_834 s rept no pincite 1950_2_cb_483 sec_511 imposes a tax at regular corporate tax_rates on the ubti of most charitable and educational organizations sec_512 defines ubti as the gross_income derived by any organization from any unrelated trade or bus- iness regularly carried on by it subject_to certain modifications and less al- lowable deductions consistently with its legislative purpose congress excluded from ubti most types of passive_investment_income such as dividends interest and capital_gains see sec_512 among the excluded forms of passive_income are royalties sec_512 sec_513 generally defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the statute provides three exceptions to this general_rule the exception relevant here set forth in sec_513 provides that an unrelated_trade_or_business does not include a trade_or_business that an organization carries on primarily for the convenience of its members students patients officers or employees 5petitioner does not contend that it incurred any allowable deductions for expenses_incurred in generating its fee income from osi and gnyha c analysis petitioner concedes that the activities by which it earned fees from osi and gnyha constituted a trade_or_business that this business was regularly car- ried on and that the conduct of this business was not substantially related to the performance of its educational_purposes but it urges that these fees were nev- ertheless exempt from ubit on the grounds that its fees from osi constituted royalties and that its fees from both vendors were derived from a business car- ried on primarily for the convenience of its members we address these contentions in turn royalty exclusion sec_512 excludes from ubti all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property the regulations do not define royalty except to indicate that the term includes mineral royalties sec_1_512_b_-1 income_tax regs whether an item_of_income constitutes a royalty is to be determined by all the facts and cir- cumstances of each case id sec_1_512_b_-1 first sentence as relevant here royalties are payments for the right to use intangible_property 86_f3d_1526 9th cir aff’g in part rev’g in part and remanding 103_tc_307 see 94_tc_60 concluding that royalties for purposes of sec_512 are payments for_the_use_of valuable intangible pro- perty rights rev’d on other grounds 942_f2d_309 6th cir we have held that royalties include payments to a tax-exempt_organization for use of such intangible assets as its name logo service marks and membership list see eg 112_tc_332 planned parenthood fed’n of am inc v commissioner tcmemo_1999_206 sierra club inc v commissioner tcmemo_1999_86 77_tcm_1569 on the other hand royalties for purposes of sec_512 cannot in- clude compensation_for services rendered by the owner of the property sierra club f 3d pincite for example in 53_f3d_120 5th cir an insurance_company paid a tax-exempt_organization to use its good offices influence and prestige to promote the companies’ life insur- ance plans and provide various administrative services the court_of_appeals held these fees subject_to ubit reasoning that the plain language of the agree- see also disabled am veterans t c pincite noting that royalties are generally defined to include payments for the rights to use copyrights literary works motion picture rights and dramatic rights the commissioner has ruled that royalties for purposes of sec_512 include proceeds derived by a tax-exempt_organization from licensing the use of its members’ names photo- graphs likenesses and facsimile signatures revrul_81_178 1981_2_cb_135 ments demonstrates that the agreements were strictly for services and did not con- template a royalty payment id pincite see nat’l water well ass’n inc v com- missioner 92_tc_75 ruling that a royalty is a payment for_the_use_of a valuable right and that compensation_for services rendered does not constitute royalty income cf sierra club t c m cch pincite holding that the organization’s receipts were not received in consideration for services pro- vided but rather in consideration for_the_use_of intangible_property petitioner’s contract with osi was captioned service agreement peti- tioner thereby agreed to advise its members that osi was a selected vendor to endorse osi as a collection agency and to provide various administrative services in exchange for petitioner’s services as group purchasing organization and its coordination and liaison services osi agreed to pay petitioner specified fees nowhere in the agreement does petitioner license osi to use its intangible_property or obligate itself to make intangible_property available to osi indeed the agreement makes no reference whatever to tangible or intangible_property owned by petitioner that being so it is hard to see how the fees petitioner re- ceived under the agreement could be regarded as royalties measured by pro- duction or by gross or taxable_income_from_the_property see sec_512 emphasis added petitioner urges that the services it actually provided osi were quite mod- est it listed osi on the member services page of its website which displayed osi’s name and logo supplied a hot link to osi’s website and provided a para- graph-long description of osi’s offerings during several board meetings peti- tioner’s president encouraged the ceos of its member hospitals to hire osi to per- form their debt collections representing that osi’s fees were important to petition- er’s financial stability hypothesizing that this volume of services could not have been worth the dollar_figure it received from osi during petitioner urges that osi must in fact have been paying for something else that something else petitioner says was osi’s acquisition of the right to associate its name and mark with petitioner’s name and mark and with petitioner’s reputation with its members in petitioner’s view this was the crux of the contract this argument is unpersuasive because petitioner has failed to identify any intangible_property of its own that it licensed osi to use the placement of osi’s trademark on petitioner’s website obviously did not constitute the use of petition- er’s intangible_property by osi rather it constituted the rendition of a service to osi by petitioner and while petitioner’s reputation might be described as an intangible asset petitioner did not license osi to use petitioner’s reputation rath- er petitioner exploited its own reputation with its members by endorsing osi and inducing its members to patronize that company it is not our role to second-guess the value that osi placed on petitioner’s endorsement and administrative services by agreeing to endorse osi as one of its selected vendors petitioner directed to osi’s door a potentially large stream of revenue and osi agreed to pay petitioner at least of the resulting receipts the fact that petitioner’s share of these receipts amounted to dollar_figure simply at- tests to the depth of that revenue stream it creates no inference that osi was pay- ing petitioner for the right to use some unspecified intangible_property we con- clude that osi was paying petitioner for its services not for_the_use_of its intangi- ble property and that the osi fees cannot be excluded from ubti as royalties under sec_512 convenience exception sec_513 excepts from the definition of unrelated trade or busi- ness any trade_or_business which is carried on in the case of an organization de- scribed in sec_501 or in the case of a college or university described in sec_511 by the organization primarily for the convenience of its members students patients officers or employees neither the code nor the regulations explain the scope of this exception or define the term convenience however the regulations supply three examples of activities that qualify for the convenience exception the sale of books by a college bookstore to students the sale of pharmaceutical supplies by a hospital pharmacy to patients of the hos- pital and a laundry operated by a college for the purpose of laundering dormi- tory linens and the clothing of students sec_1_513-1 e flush lan- guage income_tax regs these examples resemble those set forth in the legis- lative history see h_r rept no pincite 1950_2_cb_380 stating that i n the case of an educational_institution income from dining halls restaurants and dormitories operated for the convenience of the students would qualify for the sec_513 exception the commissioner has expanded on these examples in a series of revenue rulings elaborating on one regulatory example the irs has ruled that a laundry 7we are not bound by revenue rulings under 323_us_134 the weight we afford them depends upon their persuasive- ness and the consistency of the commissioner’s position over time 129_tc_131 w e evaluate the revenue_ruling under the less deferential standard enunciated in skidmore see 533_us_218 citing 467_us_837 chevron did nothing to eliminate skidmore’s holding that an agency’s interpretation may merit some de- ference whatever its form the commissioner’s rulings on the convenience exception date back to and reflect a consistent position we conclude that these rulings are entitled to some deference see 144_tc_324 and dry-cleaning plant operated by a university primarily to serve its students and faculty qualified for the convenience exception even though some members of the public were also served revrul_55_676 1955_1_cb_266 the commis- sioner has similarly ruled that the operation of vending machine facilities on a college campus including food and soft drink vending and laundromat facilities would qualify for the convenience exception revrul_81_19 1981_1_cb_353 the commissioner concluded that t he goods and services dispensed by the vending machines are necessary for the day-to-day living on the campus of students faculty and staff accordingly these activities further ed the educa- tional program of the university and qualified for the sec_513 exception by operating facilities for the convenience of the university community ibid see also revrul_58_194 1958_1_cb_239 holding that an organization operating a bookstore and cafeteria on a college campus for the convenience of students and faculty qualified for exemption under sec_501 on the other hand distinguishing another of the regulatory examples the commissioner has ruled that sales of pharmaceutical supplies by a tax-exempt hospital to members of the general_public or to private patients of physicians prac- ticing in a building owned by the hospital do not qualify for the convenience exception revrul_68_375 1968_2_cb_245 revrul_68_374 1968_2_cb_242 the commissioner reasoned that t he buyer-seller relationship between these off-street patrons and the pharmacy was insufficient to classify them as patients of the hospital revrul_68_374 c b pincite the commis- sioner concluded that these revenues were subject_to ubit because there was no substantial causal relationship between the achievement of the hospital’s exempt purposes and the sale of pharmaceutical supplies to such individuals ibid revrul_68_375 c b pincite read together these examples suggest that a business conducted by a uni- versity or a hospital will be regarded as carried on for the convenience of its stu- dents or patients if the business activity assists those individuals in their capacity as such viz by helping them be better students or healthier patients on-campus cafeterias assist students in fulfilling their role as students by facilitating student interaction before and after class on-campus dormitories allow students to live close to classrooms and libraries and share quarters with fellow students on- campus bookstores laundromats and vending machines enable students to obtain day-to-day living necessities without the inconvenience of traveling to distant off- campus locations and operation of a pharmacy helps hospital patients stay healthier by enabling them to secure needed drugs and supplies without endanger- ing their health by leaving the premises in each case the university or hospital furthers its own educational or health-advancement purpose by helping the recipi- ents of its services to perform better see also st luke’s hosp v united 494_fsupp_85 w d mo pathology tests performed by hospital pri- marily for convenience of member physicians the case law on this subject while sparse supports this interpretation of the convenience exception see am college of physicians v united_states cl_ct rev’d on other grounds 743_f2d_1570 fed cir rev’d on other grounds 475_us_834 the question addressed by the su- preme court in that case was whether a medical association’s publication of com- mercial advertising in its medical journal was substantially related to its tax- exempt purposes see am college of physicians u s pincite but the college advanced an alternative argument at the trial and appellate levels namely that its advertising activity was carried on primarily for the convenience its members within the meaning of sec_513 the claims_court rejected that argument and its holding to this effect was affirmed on appeal see am college of physicians f 2d pincite the claims court’s reasoning is instructive here the college contended that journal advertising served the convenience of its physician members by bring- ing to their attention new medical products and positions offered in classified ads the court assumed that this advertising might benefit the college’s members in their capacity as practicing physicians am college of physicians cl_ct pincite but it found the convenience exception unavailable because the advertis- ing was not published for the convenience of members in their capacity as such the members’ interests as members concern such matters as attending the college’s educational functions participating in research and test- ing disseminating health information to the public and promoting quality medical education the members’ interests as physicians are much broader and include all aspects of medical practice ibid although journal advertising might assist practicing physicians by inform- ing them of new products or publicizing the availability of positions the court found that the college’s advertising does not have any connection with their responsibilities as members of the college ibid it accordingly ruled that the college’s advertising business was not carried on for the convenience of its members within the meaning of sec_513 petitioner contends that its activities under the gnyha contract were un- dertaken for the purpose of providing members access to discounted supplies and services and generating non-dues revenue to support its operations on behalf of its members its activities under the osi contract were allegedly under- taken for the purpose of refer ring to its members a vetted and reliable collec- tions vendor because its business activity allegedly assisted its members in these ways petitioner insists that this activity was carried on primarily for their convenience we reject this contention for a variety of reasons first by helping its mem- bers save time or money by directing them to low-cost or high-quality vendors petitioner was not serving the convenience of its members in their capa- city as members am college of physicians cl_ct pincite the members’ interests as members may include attending petitioner’s educational functions and participating in its research programs petitioner might serve its members’ con- venience in their capacity as members for example by providing travel services in connection with its conferences or by contracting with research or consulting firms although helping its members save money might improve the hospitals’ balance sheets it would not provide a convenience to them in their capacity as members of petitioner nor would it enable petitioner to advance its own educa- tional purposes as a university does by serving the convenience of its students in their capacity as students second petitioner has not established that its activity benefitted its members in any meaningful way petitioner did not track or assess and cannot now quan- tify the extent to which its members saved money in absolute terms or in compar- ison with other programs available to them as a result of discounts or favorable prices offered by gnyha or osi hospitals were not required to belong to an association like petitioner in order to participate in gnyha’s group purchasing programs and they received essentially the same vendor discounts regardless of whether they joined individually or through an association petitioner insists that it served its members’ convenience if only in terms of saved time and effort by vetting osi through a request for proposals but this alleged vetting was conduct- ed in more than a decade earlier and only a third of petitioner’s members signed up for the osi program suggesting that its benefits were not obvious peti- tioner cannot show that these activities were conducted primarily for the conveni- ence of its members without showing that the activities plausibly benefitted its members in some way third even if petitioner’s business activity saved its members money there is no legal support for the notion that saving money without more is enough to qualify for the convenience exception in sec_513 there is nothing in the statute or its legislative_history in the regulations promulgated by the secre- tary or in the rulings issued by the commissioner to suggest that saving money is an important or even a relevant consideration a university’s operation of on- campus cafeterias and laundromats might save students or their parents money by offering lower prices than those available commercially but there is no evi- dence that considerations of this sort played any role in congress’ enactment of the convenience exception indeed petitioner’s money saving theory is hard to reconcile with congress’ overall purpose in enacting the ubit provisions which was to eliminate unfair competition between tax-exempt and taxpaying bus- inesses petitioner’s money saving theory also proves too much tax-exempt or- ganizations could engage in a wide array of businesses that might save time or money for their members students patients officers or employees by selling directly to those individuals or by directing them to low-cost or high-quality vend- ors were sec_513 construed as petitioner urges it would significantly undercut the purpose of the ubit because there would be no end to the types of goods and services an organization could provide its members while avoiding tax on the income so derived am college of physicians cl_ct pincite 8insurance programs are one example of a business that might qualify under petitioner’s interpretation of the convenience exception many tax-exempt or- ganizations sponsor or endorse insurance plans for their members receiving fees from the insurance_companies when their members sign up such organizations may plausibly contend that these plans have been well vetted and may save their members time or money but it is well established that this activity generally con- stitutes an unrelated_trade_or_business the revenues from which are subject_to ubit see eg 477_us_105 continued fourth even if petitioner’s business activity were thought to provide a con- venience to its members by saving them time or money petitioner has not shown that it conducted this activity primarily for the convenience of its members as the statute requires sec_513 emphasis added in another tax context the supreme court has interpreted the term primarily’ to mean of first importance or principally 383_us_569 construing sec_1221 as the claims_court concluded in am college of physicians t here seems to be no reason to depart from this common sense definition in interpreting sec_513 cl_ct pincite during petitioner derived aggregate fees of dollar_figure approxi- mately of its total revenue under its contracts with osi and gnyha as petitioner’s president emphasized to his fellow board members these revenues were important to petitioner petitioner’s annual expenditures substantially ex- ceeded the dues its members paid in the gap between expenditures and dues was more than dollar_figure see supra p without the fees it received from osi and gnyha petitioner would have been forced to curtail its activities or raise its dues significantly even if petitioners’ members were thought to have derived continued texas farm bureau f 3d pincite am postal workers union afl-cio v united_states 925_f2d_480 d c cir some incidental benefit from the conduct of these two businesses it seems clear that petitioner’s primary purpose for engaging in these activities was to raise reve- nue for itself see am college of physicians cl_ct pincite if raising revenue were deemed its primary purpose petitioner asserts that its fee-generating activity nevertheless served its members’ convenience by en- abling it to conduct a broader range of charitable activities or by reducing the dues its members would otherwise have had to pay but this is simply a variation on the money saving theory we have already rejected see supra pp peti- tioner offers no legal authority and we have found none to support the proposi- tion that a desire to raise revenue whether rebated to members or not is sufficient to meet the requirements of the convenience exception the ubit provisions adopt the general_rule that an organization’s business revenues are taxable unless the underlying activity is substantially related to its exempt purposes aside from the need of such organization for income or funds or the use it makes of the profits derived sec_513 adoption of petitioner’s premise--that raising revenue to support its operations is sufficient to meet the 9hospitals were not required to belong to an association like petitioner in order to participate in gnyha’s group purchasing programs but if petitioner’s members participated through it rather than individually gnyha would pay peti- tioner substantial fees this makes it clear that petitioner operated this business not for its members’ convenience but primarily to raise revenue for itself convenience exception--would cause that exception to swallow this general_rule in construing provisions in which a general statement of policy is qualified by an exception we usually read the exception narrowly in order to preserve the primary operation of the provision 489_us_726 for all these reasons we find that the business activities giving rise to peti- tioner’s fees from osi and gnyha were not carried on primarily for the convenience of its members within the meaning of sec_513 those rev- enues were thus derived from an unrelated_trade_or_business that petitioner reg- ularly carried on the royalty exclusion of sec_512 being inapplicable petitioner’s fees constitute ubti under sec_512 that is subject_to ubit under sec_511 to implement the foregoing decision will be entered for respondent
